       Case 4:20-cv-01201-DPM Document 6 Filed 11/17/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

KRIST A OGLESBY                                               PLAINTIFF

v.                        No: 4:20-cv-1201-DPM

DOES                                                      DEFENDANTS

                                 ORDER
     1. The Court withdraws the reference.
     2. Oglesby hasn't paid the filing and administrative fees or filed
a complete application to proceed in forma pauperis; and the time to do
so has passed. Doc. 2. Her complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                          v
                                        D .P. Marshall Jr.
                                        United States District Judge
